SUMMARY ORDER
Plaintiff appeals from summary judgment entered by the District Court on February 28, 2003 dismissing his federal claims under 42 U.S.C. § 1983 against defendant police officers and municipality, and declining to exercise supplemental jurisdiction over associated state law claims. Plaintiffs federal claims alleged false arrest and false imprisonment.
We have considered all of plaintiffs arguments, and we find that they are without merit, for substantially the reasons stated by the District Court in its Ruling on Motions for Summary Judgment of February 25, 2003. The judgment of the District Court is AFFIRMED.